DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 42-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/21.

Claim Rejections - 35 USC § 101
Claims 26-41 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claim 26 recite a “a method for operating a food processor” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a processor may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In the instant case the mere nominal recitation of the generic “monitoring device” does not take the claim limitations out of the mental process because in this case imposes no limits on a specific parameter.  The claims require mere data gathering steps to identify a variable and do not add any 
The claims encompass both internal monitoring and external monitoring, are not limited to a product parameter but further encompass any possible “acquisition variable” and merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).

With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic “food processor” appliance fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.  The claimed “food processor” is not defined by structure and thus encompasses any device which acts on food.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, Applicant recites a generic food processor which is insufficient to provide an inventive concept. Applicant’s Specification lists several different types of food processors conditions and several different sensed parameters that the determining method could be used upon including,
a rotary speed of the processing device, preferably of a mixer of the food processor, a parameter of a drive, preferably of a motor of the drive, e.g. a torque, a motor signal, preferably a motor current, which depends upon a torque of the mixer of the food processor,
a temperature, which in particular is acquired on the prepared food by a temperature sensor integrated in the food processor, a core temperature of the prepared food, a surface temperature of the prepared food,

a measurable parameter on the prepared food, which in particular is specific to a completion time of the prepared food,
a time duration, preferably a mixing duration of the mixer, in particular since the time of activation of the preparation mode,
a brightness, which is acquired, for example, by an optical sensor on the prepared food,
a noise level, which in particular is acquired on the prepared food by an acoustic sensor,
a consistency of the prepared food,
 	an electric property of the prepared food, preferably of the electric resistance of the food,
an odorous substance concentration on the prepared food and/or of the prepared food, preferably inside a mixing vessel of the food processor,
a gustatory substance concentration on the prepared food and/or the prepared food, preferably inside the mixing vessel of the food processor,
at least one chemical variable of the prepared food, in particular a pH value and/or a concentration of the prepared food,
a pressure in the region of the prepared food and/or a pressure curve, preferably in a
mixing vessel of the food processor,
at least one spectral characteristic of the prepared food.
Leading one to determine that Applicant’s recitation of a food processor is insufficient to provide particularity to the claimed machine.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic food processor is merely a machine on which the method operates. As indicated above, Applicant’s Specification discloses that the method is implemented by a processor that directs the operation of the food processor which is not limited by any structure or specific “processing” of food.   These different processing methods perform vastly different operations with different methods and outcomes. Application of the same “identifying” and “determining” on such disparate food processors shows that the kitchen appliance is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
The additional claim element(s) of “at least two acquisition variables”, are not defined or limited and as taught by Bales et al. (6486453) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any cooked food by merely following a recipe and maintaining cooking temperature and more 
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “operating a kitchen appliance” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is indefinite due to the phrase “preferably”, as it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP §2173.05(d).
Claims 29, 31 and 40 are rejected as the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “comprising”, i.e. “at least one of” should recite elements in the alternative or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”  
The phrase “periodically and repeatedly” in claim 29 is rejected, since the difference is unclear which renders the claim indefinite.  The term “periodically” as opposed to the term “repeatedly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the “periodically” but not “repeatedly” and vice versa; it is unclear as to what degree of time or pattern is encompassed by this phrase, if not “periodically” but “repeatedly” and vice versa.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koetz (WO2014083029; citations US20150305566 Eng. Translation purposes).
Koetz teaches a method for operating a food processor (par. 0029), wherein at least one processing device of the food processor is controlled (par. 0050; microcontroller), in a preparation mode (par. 0050, 0055), so as to least partially automatically prepare food (par. 0058), and wherein a monitoring device (par. 0048; par. 0037) carries out an identification of acquisition values by acquisition of at least two acquisition variables (par. 0037; 0049), specific to a preparation state (par. 0050), on the food processor, the method comprising:
a)    identifying at least one first acquisition value by a first acquisition of a first acquisition variable (par. 0037; processing parameter),

c)    determining at least one analysis information on the basis of at least one of the first acquisition value and the second acquisition value (par. 0050),
d)    performing a time-dependent analysis (par. 0050; time relative “in response” i.e. second time) of the analysis information (par. 0050) in order to determine an analysis result specific to the preparation state (par. 0050; translates into machine command/recipe) and
e)    emitting at least one control signal (par. 0050 6 lines from bottom; display; par. 0058)) for influencing the preparation mode on the basis of the analysis result, such that the preparation state is taken into account during the preparation (par. 0058).
With respect to claim 27, at least one of the first and the second or both the first and second identified acquisition values are at least partially at least one of compared with one another and combined with one another (par. 0050; 0058).
At least one of the first and second acquisition variable each includes variables measurable on the food processor (par. 0037, 0038, 0039), which at least one of influence a property of the food changeable by the preparation respectively in a different manner (par. 0037-0039) and are influenced by the property, so that they are specific to a preparation state (par. 0059).
Wherein first acquisition values are at least one of periodically and repeatedly identified in the preparation mode (par. 0037, 0040, 0041; each stage) and preferably at least one of second acquisition values and further acquisition values are at least one of simultaneously identified periodically and repeatedly in the preparation mode (par. 0037, 0040, 0041; each stage), wherein the analysis information is determined from a time course (par. 0037; each stage) of the respective at least one of periodically and repeatedly identified acquisition values.
Wherein the second acquisition value is identified outside the preparation mode (par. 0037, 0040-0041; relative processor in operation; par. 0066 yes).
Wherein a further analysis of the analysis information is carried out temporally at least one of after (par. 0040-0041 speed, direction; par. 0058) and simultaneously (par. 0040-0041 speed, direction; par. 0058) to the time-dependent analysis (par. 0058; 0037), in order to determine the analysis result, wherein the further analysis differs from the time-dependent analysis (par. 0040-0041 speed, direction).

A first and a second control signal is emitted, wherein:
the first control signal is emitted when a first analysis result is determined, so that the preparation is influenced in a first manner (par. 0040, 0041; motor specific) and
the second control signal is emitted when a second analysis result is determined (par. 0050-0051; time specific), so that the preparation is influenced in a second manner, which differs from the first manner (par. 0050-0051; motor speed vs motor direction).
The second acquisition variable is a surroundings parameter outside the food processor (par. 0048).
At least one of the time-dependent analysis and the determination of the analysis result is carried out in an adaptive manner (par. 0040-0041; speed, direction time).
At least one of the time-dependent analysis and the determination of the analysis result is effected dependent upon a parametrization (par. 0040-0041; speed, direction time).
The time-dependent analysis (par. 0040-0041; speed, direction), at least one comparison specification is evaluated dependent upon a prepared food (par. 0044), wherein, a comparison of the analysis information with the comparison specification is effected (par. 0040-0041; time specific).
The following steps are provided: at least one of setting and selecting a food to be prepared, by a user input on the food processor (par. 0037; par. 0048, 0050-51),
selecting a comparison specification dependent upon the set food (par. 0050-0051; 0060) and comparing values of at least one of the analysis information and of the analysis result with the comparison specification, in order to determine a future determined state specified to the food (par. 0050-0051; 0060; bread specific).
A selection of the comparison specification is effected in such a way that the comparison specification is read from a database dependent upon a set food (par. 0044; 0059).
In the preparation mode, the processing device is controlled for the at least partially automatic preparation of different foods (par. 0044), wherein at least one food-specific comparison specification is at least one of provided and pres tored for each of these foods (par. 0044, 0059).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9057526, 8136442; 4503502; 20100213187; 20090236335; 20130171304; 20090258332; 20050193901; 20130168475; 20020009016; 5380086; 6609821; 5960440; 4636949; 3827345 directed to computer monitoring and controlled cooking of recipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792